DISMISS and Opinion Filed June 1, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00923-CV

                TAMILA CARROLL, Appellant
                          V.
DAVID MULLEN, AS ADMINISTRATOR OF THE ESTATE OF SAMUEL
             LEE MULLEN, DECEASED, Appellee

                 On Appeal from the County Court at Law No. 1
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-05193-A

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      This is an appeal from a judgment of possession in a forcible detainer action.

Appellant, representing herself, filed a brief that failed, in part, to include citations

to authorities and the record. See TEX. R. APP. P. 38.1(d), (g), (i). She was notified

by letter of the deficiencies and, as directed to do so, filed a corrected brief.

Asserting, among other arguments, that the corrected brief also fails to include

citations to authorities and the record, appellee has filed a motion for sanctions under
Texas Rule of Appellate Procedure 45 and to dismiss the appeal.1 See id. 45

(authorizing appellate court to award damages to prevailing party when appeal is

frivolous). We grant the motion, in part.

         A party representing himself is held to the same standards as a licensed

attorney and must comply with the requirements of our rules of appellate procedure.

Moreno v. Silva, 316 S.W.3d 815, 817 (Tex. App.—Dallas 2010, pet. denied). Our

appellate rules have specific briefing requirements to ensure the brief acquaints the

court with the facts and issues in a case and presents argument that enables the court

to decide the case. See TEX. R. APP. P. 38, 38.9; Bolling v. Farmers Branch Indep.

Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). A brief must,

among other requirements, include (1) a concise statement of the complaint

presented for review along with pertinent facts supported by record references; (2)

succinct and clear argument for why the complaint has merit; and, (3) application of

relevant legal authorities with appropriate citations.                      See TEX. R. APP. P.

38.1(f),(g),(i); Bolling, 315 S.W.3d at 895. Without proper briefing, we are unable

to discharge our responsibility to review and properly dispose of the appeal, and

dismissal of the appeal is warranted. See Bolling, 315 S.W.3d at 895-96.

         Appellant’s corrected brief contains no citations to the record in the statement

of facts or anywhere else in the brief. And, although the brief includes an index



   1
       Appellant has not responded to the motion, although given more than ten days to respond.

                                                   –2–
listing ten different authorities, see TEX. R. APP. P. 38.1(c), only a single, general

reference to what appears to be Texas Civil Practice and Remedies Code section

16.024, concerning the three-year limitations period for adverse possession, is

contained in the facts and argument sections. See TEX. CIV. PRAC. & REM. CODE

ANN. § 16.024.

      Our letter informing appellant of the deficiencies in her original brief

cautioned her that the appeal was subject to dismissal if she failed to file a compliant

brief. Although we decline to grant sanctions as requested by appellee, the amended

brief is wholly deficient with respect to citations to the record and authorities and

warrants otherwise granting appellee’s motion. See Bolling, 315 S.W.3d at 895-96.

Accordingly, we dismiss the appeal.




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE


210923F.P05




                                          –3–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

TAMILA CARROLL, Appellant                   On Appeal from the County Court at
                                            Law No. 1, Dallas County, Texas
No. 05-21-00923-CV         V.               Trial Court Cause No. CC-20-05193-
                                            A.
DAVID MULLEN, AS                            Opinion delivered by Chief Justice
ADMINISTRATOR OF THE                        Burns, Justices Molberg and Smith
ESTATE OF SAMUEL LEE                        participating.
MULLEN, DECEASED, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered June 1, 2022.




                                      –4–